COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN THE INTEREST OF B.H. AND
E.H., MINOR CHILDREN.

§

§

§

§

§


No. 08-05-00314-CV

Appeal from the

394th District Court

of Jeff Davis County, Texas

(TC# 2148)




O P I N I O N

           On September 23, 2005, this Court provided notice that it appeared from the record
that the notice of appeal was not timely perfected and, therefore, this Court lacks jurisdiction
over this appeal.  It also gave notice, pursuant to Tex. R. App. P. 42.3, of the Court’s intent
to dismiss for want of jurisdiction.  The notice provided that Appellant must show grounds
for continuing the appeal within ten days from the date of the notice.  Not having received
a response from Appellant, this Court, pursuant to Tex. R. App. P. 42.3, and on its own
motion, hereby dismisses this appeal for lack of jurisdiction.
           We therefore dismiss this appeal.
 
                                                                                                                                           
                                                                  RICHARD BARAJAS, Chief Justice
October 27, 2005

Before Barajas, C.J., McClure, and Chew, JJ.